Citation Nr: 0619837	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  96-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than January 15, 
1998, for the award of a 10 percent rating for hiatal hernia.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1952 
to September 1956 and from November 1956 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that the decision, the RO, 
among other things, increased the rating for the veteran's 
service-connected hiatal hernia from non-compensable to 10 
percent, effective from January 15, 1998.  An appeal 
followed, and in March 2005, the Board, among other things, 
denied the claim for an effective date earlier than January 
15, 1998.

The veteran then filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2005, 
the veteran's then representative and VA General Counsel 
filed a joint motion to vacate, in part, the Board's March 
2005 decision.  Later that month, the Court granted the joint 
motion and vacated that part of the Board's decision that 
denied an effective date earlier than January 15, 1998 for 
the award of a 10 percent rating for hiatal hernia, and 
remanded the case to the Board for further action.

The RO is advised that the Board's March 2005 remand of the 
issues concerning increased ratings for sinusitis, 
bronchitis, and hiatal hernia, as well as entitlement to 
TDIU, was not affected by the Court's order.  Development 
should continue as set forth in that remand.

In a July 2004 statement to the RO, the veteran appeared to 
raise the issue of entitlement to a heart disorder as 
secondary to service-connected bronchitis.  As this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.

In a March 2006 letter, the Board informed the veteran that 
his representative, Richard A. LaPointe, had retired from the 
practice of law and that VA no longer recognized him as the 
veteran's representative.  The veteran was informed he could 
select another accredited service organization or private 
attorney as his representative.  Later that month, the 
veteran elected to represent himself.


FINDING OF FACT

The veteran filed a claim for an increased rating for hiatal 
hernia on January 15, 1998; a 10 percent rating for hiatal 
hernia was not factually ascertainable by clinical evidence 
until after January 15, 1998.


CONCLUSION OF LAW

The assignment of an effective date earlier than January 15, 
1998, for the award of a 10 percent rating for hiatal hernia 
is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through March 2001, March 2003, and May 
2004 notice letters, as well as a statement of the case (SOC) 
in July 2003, and supplemental SOCs in August 2004 and 
September 2004, the RO notified the veteran of the legal 
criteria governing his claim, the evidence that had been 
considered in connection with his claim, and the bases for 
the denial of his claim.  After each, he was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  Consequently, the Board finds that 
the veteran has been put on notice to submit any pertinent 
evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  See also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Columbia, South Carolina and the VA Outpatient Clinic (VAOPC) 
in Greenville, South Carolina.  Additionally, records from 
multiple private treatment providers identified by the 
veteran have been obtained, as have Social Security 
Administration records.  Significantly, the veteran has not 
otherwise alleged there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.

II.  Analysis

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award shall not be earlier than the date of receipt of 
the application for the claim.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(1) (2005).  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that an increase in disability occurred within 
the one-year period preceding the date of receipt of a claim 
for increased compensation.  In that regard, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2005); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  Otherwise, 
the effective date of award is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

The veteran's service-connected hiatal hernia has been 
evaluated under 38 C.F.R. § 4.114 (Diagnostic Code 7346) 
(2005).  The rating schedule provides that a 60 percent 
rating is assigned for hiatal hernia when there are symptoms 
of pain, vomiting, material weight loss and hematemesis, or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is assigned when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating requires two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114 
(Diagnostic Code 7346).

As to the veteran's claim for an earlier effective date for a 
10 percent disability rating for his service-connected hiatal 
hernia, VA medical records have been obtained and associated 
with the claims folder.  Those records have been reviewed for 
possible application of an earlier informal claim under 
38 C.F.R. § 3.157 (2005); however, no such claim is 
discernable in the records.  Moreover, the veteran has not 
alleged that there is any outstanding evidence that would 
serve as a claim that would predate the claim for an 
increased rating, which was received by the RO on January 15, 
1998.  The veteran essentially contends that an effective 
date earlier than January 15, 1998 is warranted for the 10 
percent rating assigned to the service-connected hiatal 
hernia.  Specifically, it is maintained that the evidence 
shows that the veteran experienced an increase in disability 
within one year prior to his claim for an increase, received 
by the RO on January 15, 1998.

The earliest evidence of 10 percent disabling symptoms for 
hiatal hernia dates from August 19, 1998, when the veteran 
was seen by a private physician with complaints of heartburn 
and gastroesophageal reflux disease (GERD) because of his 
hiatal hernia.  At that time, the veteran indicated that he 
was on several medications without much relief of his 
symptoms.  The veteran maintained that he had a fifteen-year 
history of heartburn and reflux.  He also maintained that he 
had a six-month history of weight loss, up to ten pounds, 
with a loss in appetite. The veteran complained of having an 
associated feeling of bloating with early satiety with small 
amounts of food.  He indicated that he had had mild 
associated nausea with intermittent epigastric abdominal pain 
with radiation up the chest.  The veteran denied having any 
problems with dysphagia or odynophagia.  An impression of 
chronic heartburn with GERD secondary to hiatal hernia was 
entered by the physician.  This is the factual basis for the 
current 10 percent rating, assigned effective January 15, 
1998, which is the date of receipt of claim.

The Board can find no basis in the current record for 
assigning an effective date earlier than January 15, 1998 for 
this rating.  This is so because evidence showing a 10 
percent level of disability does not predate the January 15, 
1998 claim.  It is not factually ascertainable that the 
veteran suffered from two or more of the symptoms for a 30 
percent evaluation for hiatal hernia.  See 38 C.F.R. 
§§ 3.400(o)(2), 4.114 (Diagnostic Code 7246).  The August 
1998 examiner noted pertinent symptoms, such as pyrosis and 
regurgitation; yet this evidence was not provided until after 
the claim for an increased rating was filed.  Additionally, 
even though the veteran reported a history of such symptoms 
to that examiner, as a lay person, he is not competent to 
offer medical opinions as to whether or not they were related 
to his hiatal hernia.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the date of the claim, January 
15, 1998, is the earliest effective date for the veteran's 10 
percent award for hiatal hernia.


ORDER

Entitlement to an effective date earlier than January 15, 
1998, for the award of a 10 percent rating for hiatal hernia 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


